Dismissed and Memorandum Opinion filed July 10, 2012.




                                         In The

                      Fourteenth Court of Appeals

                                 NO. 14-12-00527-CR

                     STEPHEN ROBERT HOWARD, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 338th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1276201


                  MEMORANDUM                        OPINION


      Appellant entered a guilty plea to theft by check. In accordance with the terms of
a plea bargain agreement with the State, the trial court sentenced appellant on March 9,
2011, to two years’ deferred adjudication probation. On December 15, 2011, the State
filed a motion to adjudicate appellant’s guilt. Appellant entered a plea of true to the
allegations in the State’s motion to adjudicate. In accordance with the terms of a plea
bargain agreement with the State, the trial court sentenced appellant on March 2, 2012, to
confinement for six months in the State Jail Division of the Texas Department of
Criminal Justice. Appellant filed a notice of appeal. We dismiss the appeal.

       The trial court entered a certification of the defendant’s right to appeal in which
the court certified that the defendant waived the right of appeal. See Tex. R. App. P.
25.2(a)(2). The trial court’s certification is included in the record on appeal. See Tex. R.
App. P. 25.2(d). The record supports the trial court’s certification. See Dears v. State,
154 S.W.3d 610, 615 (Tex. Crim. App. 2005). In the stipulation of evidence signed by
appellant in conjunction with his plea of true, appellant initialed the following statement:

       As part of my agreement with the prosecutor to plead true, I AGREE TO
       WAIVE any right to appeal I may have concerning any issue or claim in this
       case, including my plea or [sic] true or admission of guilt.

       A defendant in any criminal action has a right to appeal. Tex. Code Crim. Proc.
Ann. art. 44.02. A valid waiver of appeal, whether negotiated or non-negotiated, will
prevent a defendant from appealing without the consent of the trial court. Monreal v.
State, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003). Although negotiated waivers of the
right to appeal are valid, non-negotiated waivers of the right to appeal are valid only if
the defendant waived the right of appeal, knowing with certainty the punishment that
would be assessed. See id. at 621. Because this is a plea bargain case, and the waiver
was negotiated as part of a plea deal, the waiver of the defendant’s right to appeal is
valid. Id.

       Accordingly, we dismiss the appeal.


                                      PER CURIAM



Panel consists of Boyce, Christopher, and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             2